       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                                                        )
 ADVANCE TRUST & LIFE ESCROW                            )   Civil Action No. 0:18-cv-2863
 SERVICES, LTA, as securities intermediary for          )
 LIFE PARTNERS POSITION HOLDER                          )
 TRUST, and ALICE CURTIS, on behalf of                  )   SECOND AMENDED CLASS
 themselves and all others similarly situated,          )   ACTION COMPLAINT
                                                        )
                                   Plaintiffs,          )
                                                        )   JURY TRIAL DEMANDED
         v.                                             )
                                                        )
 RELIASTAR LIFE INSURANCE COMPANY,                      )
                                                        )
                                   Defendant.           )
                                                        )
                                                        )
                                                        )


       Advance Trust & Life Escrow Services, LTA, as securities intermediary of Life Partners

Position Holder Trust, and Alice Curtis (collectively, “Plaintiffs”), on behalf of themselves and all

others similarly situated, for its Complaint against defendant ReliaStar Life Insurance Company

(“ReliaStar”), state as follows:

                                     NATURE OF THE ACTION

       1.      This is a class action brought on behalf of Plaintiffs and similarly-situated owners

of life insurance policies issued by ReliaStar. Plaintiffs seek to represent two classes of ReliaStar

policyholders: one class of policyholders who have been forced to pay unlawful and excessive cost

of insurance (“COI”) charges by ReliaStar, and another class of policyholders who have been

forced to pay excessive rider charges for their policies.

       2.      The policies at issue in this case are universal life policies issued on standardized

form contracts by ReliaStar and its predecessors-in-interest. Universal life (“UL”) policies
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 2 of 21




combine death benefits with a savings or investment component, often known as the “account

value” or “policy value.” A key feature of such policies is the “unbundling” or “transparency” of

the various charges and credits. This means that the monthly deductions are broken down into an

array of discrete charges and credits: the COI charges, other contractually-specified costs, and

crediting rates. The Dictionary of Insurance Terms describes unbundled universal life insurance

as “coverage in which the investment features, mortality element and cost factors of a life insurance

policy are separated, permitting each part to be independently analyzed.” The COI charge is the

policy’s unbundled insurance component and is used to cover the insurer’s mortality risk. It is

also referred to in the industry as the “mortality charge” or the “pure cost of protection.”

ReliaStar’s parent company, Voya, maintains a “Life Insurance Glossary” on its website, which

defines “Cost of Insurance” as the deduction for “the pure death benefit protection” and as

synonymous with “Mortality Charge”:1




       3.      Because COI charges are intended to compensate the insurer for mortality risk (i.e.,

the expected probability that the insured will die in a particular policy year), they are determined

by the insurer based on its expectations of future mortality experience. After issuance, an insurer

is required to periodically review the COI rates to confirm that they correctly capture the insurer’s

projected mortality costs. When mortality rates are projected to decline, the COI rates are required

to be reduced. If mortality rates are projected to increase, the insurer may be permitted to increase

COI rates, subject to guaranteed maximum rates and other requirements and constraints.


1
 See http://voyacdn.com/life-web-page/life-insurance-glossary/6099 (last visited September 10,
2018).


                                                 2
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 3 of 21




       4.      This principle is inherent in the meaning of “cost of insurance,” and is further

embodied in the plain language of the policies at issue in this case, which expressly states that COI

rates “will be based on our expected future mortality experience”—and nothing else. ReliaStar

imposes other charges through which it recoups administrative costs and earns a profit, such as a

maximum premium expense charge of 20% of each premium collected.

       5.      By this agreement, the insurer is entrusted to dutifully decrease COI rates to reflect

improved projected mortality experience. ReliaStar, however, has been abusing this trust and

breaching its contractual commitment. In the face of decades of improving mortality rates in the

time since the subject policies were issued, ReliaStar has not reduced COI rates. Rather, it has

kept the same rate scale in place for decades. In doing so, ReliaStar has converted COI charges

from a cost-recovery mechanism into a profit vehicle. By retaining the difference between its

projected mortality expenses and the COI rates charged to policyholders, ReliaStar has earned

tens—if not hundreds—of millions of dollars in extra profit over the past decade.

       6.      It is now well-documented that nationwide mortality expectations have improved

significantly over the past several decades. The Society of Actuaries and the American Academy

of Actuaries periodically publish mortality tables based on information collected from America’s

largest insurers. Those tables show that mortality rates have improved at a rate of roughly 1% per

year over the past three decades. ReliaStar’s own regulatory filings confirm that ReliaStar has

benefited from this improvement and that it expects these historical trends to continue into the

future. In its regulatory filings, ReliaStar indicates that they have experienced the same mortality

improvement as the industry and expect it to continue. In its 2010 filing, ReliaStar stated that,

“[f]or older business, our mortality and premium persistency experience has generally been better

than the anticipated experience factors underlying the non-guaranteed elements.” In each of 2014,




                                                 3
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 4 of 21




2015, 2016, and 2017, ReliaStar stated: “Regarding future experience, we expect historical

mortality improvement trends and maintenance expense inflation to continue.”

       7.      This means that ReliaStar for at least the past four years has expected—and

continues to expect—mortality rates to continue to go down and insureds to live longer than

ReliaStar originally anticipated when the policies at issue were first priced. This, in turn, means

that ReliaStar’s cost of providing insurance has decreased. Despite these continuously improved

mortality expectations and corresponding decrease in mortality risk, however, ReliaStar has never

once, to Plaintiffs’ knowledge, lowered the COI rates it charges its customers. ReliaStar, instead,

has wrongly construed its policies as granting it a nonsensical “heads I win, tails you lose” power,

reserving the right to increase COI rates if there were to be an unexpected pandemic that made

mortality worse than anticipated, but not requiring it to decrease COI rates in the face of years and

years of improved mortality experience—an improvement that has, in fact, already occurred. This

position has no merit and ReliaStar has been violating, and continues to violate, the plain terms of

its contracts with policyholders.

       8.      In sum, ReliaStar has violated the terms of the subject policies by failing to base

cost of insurance rates on its expectations as to future mortality experience, and instead using cost

of insurance charges as a way to bolster its profits. As a result of this misconduct, Plaintiffs seek

monetary relief for the COI overcharges that ReliaStar has wrongly imposed and continues to

impose on its customers.

       9.      ReliaStar has also been overcharging policyholders, including Plaintiff Advance

Trust, who purchased a rider that provides for the waiver of monthly charges in the event that the

insured suffers total disability (“Waiver Rider”). Waiver Riders are attached to and part of the life

insurance contract. ReliaStar deducts a separate monthly charge for the Waiver Rider, which is




                                                 4
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 5 of 21




often referred to as a rider charge. The policies provide that this rider charge is to be calculated

using rates specified in the policies. The policies do not give ReliaStar any discretion to charge

rider rates that diverge from the contractually-specified rates. ReliaStar, however, has ignored

these contractual rider rates, imposing overcharges of at least 15 percent, and possibly more. These

overcharges are a breach of the terms of the policies.

                                         THE PARTIES

       10.     Plaintiff Advance Trust & Life Escrow Services, LTA (“Advance Trust”) is

organized under the laws of Texas and is located at 1404 S. New Road, Suite 200, Waco, Texas

76711. Advance Trust is suing in its capacity as securities intermediary of Life Partners Position

Holder Trust and is the owner of universal policy number CBS0143318. This policy was originally

issued by Security-Connecticut Life Insurance Company (“SCLIC”) on February 1, 1988 in the

State of Texas. On October 1, 2003, SCLIC and ReliaStar merged, with ReliaStar being the

surviving company.

       11.     Plaintiff Alice Curtis (“Curtis”) is a resident of Bowling Green, Kentucky. Curtis

was the owner of universal life policy number 996560W, which was originally issued by SCLIC

on October 15, 1991 in the State of Tennessee. After paying cost of insurance charges on the

policy for 28 years, Curtis surrendered the policy in late 2019 in the face of the excessive COI

charges being imposed by ReliaStar.

       12.     Defendant ReliaStar Life Insurance Company is a corporation organized and

existing under the laws of Minnesota and has its principal place of business in Minneapolis,

Minnesota.




                                                 5
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 6 of 21




                                 JURISDICTION AND VENUE

       13.     This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1332(d)

because this is a class action with diversity between at least one class member (including Plaintiffs)

and one defendant and the aggregate amount of damages exceeds $5,000,000. This action

therefore falls within the original jurisdiction of the federal courts pursuant to the Class Action

Fairness Act, 28 U.S.C § 1332(d).

       14.     This Court has personal jurisdiction over ReliaStar because it has its principal place

of business in Minneapolis, Minnesota.

       15.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c)

because the events giving rise to Plaintiffs’ cause of action occurred in this District, including

ReliaStar’s determination of COI rates.

                                  FACTUAL BACKGROUND

       A.      The COI Overcharge Policies at Issue

       16.     The policies at issue are all flexible-premium, UL policies issued by ReliaStar or

its predecessors-in-interest (the “Subject Policies”). They were all issued on standardized policy

forms and insureds are not permitted to negotiate different terms.

       17.     UL policies combine death benefits with a savings or investment component, often

known as the “account value” or “policy value.” One benefit of UL policies is that they permit

policyholders flexibility in the amount and timing of premiums necessary to keep the policies in-

force. Unlike other kinds of whole life insurance that require fixed monthly premium payments,

the premiums required for UL policies need only be sufficient to cover the COI charges and certain

other specified expenses. The COI charge is deducted from the policy value (i.e., the savings

component) of the policy on a monthly basis, so the policyholder forfeits the COI charge entirely




                                                  6
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 7 of 21




to ReliaStar. Any premiums paid in excess of COI charges and other charges are applied to the

policy value. These excess premiums earn interest at the credited rate. This structure is beneficial

because it allows policyholders the choice to either (i) minimize their capital investment and

generate greater rates of return through other investments or (ii) to use the UL policy as a savings

vehicle and earn interest on the account value.

       18.     The COI charge is part of the insurance component of a UL policy. It is supposed

to be the insurer’s cost of providing mortality coverage. The size of the COI charge is highly

significant to universal life policyholders. First, it dictates the minimum amount of money that

must be paid to keep a policy in force. Second, high COI rates can quickly diminish policy value

and reduce the amount of money on which interest can be earned. Absent a secondary guarantee,

if the policy value diminishes such that COI charges and certain other specified expenses can no

longer be deducted, then the policy will go into grace and, if no additional premiums are paid after

adequate time provided by an accurate grace notice, the policy may lapse. Third, higher current

and illustrated future COI rates reduce the value of a policy in the secondary and tertiary markets.

       19.     The COI provision in the Representative Policy is as follows:

       COST OF INSURANCE RATES. The monthly cost of insurance rate is based on
       the insured person’s sex, attained age, and rating class. Attained age means age on
       the prior Policy Anniversary. Monthly cost of insurance rates will be determined
       by us from time to time. These rates will be based on our expected future mortality
       experience.

This policy language provides that the only factor that ReliaStar can and must consider when

determining COI rates is “expected future mortality experience.” Nothing else. Because the COI

rates on the Subject Policies must be based solely on expectations as to future mortality experience,

COI rates must be adjusted downward if those expectations improve.




                                                  7
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 8 of 21




       20.     ReliaStar imposes other charges through which it recovers administrative expenses

and earns a profit. This includes premium expense charges of 20% of all premiums. This means

that the Subject Policies are “fully unbundled”: each component of the policy has a separate charge.

ReliaStar also profits from the interest spread it earns on policyholders’ policy values (i.e., the

difference between interest earned by ReliaStar on policy accounts and the amount of interest

credited to policy accounts).

       21.     ReliaStar has issued other insurance policies that do not require it to base its COI

rates on mortality alone when that is its intention. For example ReliaStar received permission

from regulators to issue policies on policy forms stating that “[t]hese rates will be based on our

expectations of future mortality, expenses and investment performance.” This is what is known

as a Multi-Factor COI Provision, as it expressly allows the insurer to base COI rates on factors

other than pure mortality, and converts the COI charge from a “pure mortality charge” to a

“mortality plus charge.” The Subject Policies all contain Single-Factor COI Provisions: no factor

other than expected future mortality experience may be considered.

       B.      ReliaStar Fails to Reduce COI Rates Despite Continued Mortality
               Improvement Over the Course of Three Decades

       22.     A mortality table is a chart showing the rate of death at a certain age. Rate of death

can be measured in terms of the number of deaths per thousand. Separate tables are produced to

reflect groups with different mortality. Mortality tables will usually have separate tables for

gender. Mortality tables for use with individual life insurance policies additionally distinguish

mortality rates for tobacco-use status, underwriting status, and duration since underwriting.

Mortality tables are used by actuaries to calculate insurance rates and are designed to reflect

mortality rate expectations.




                                                 8
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 9 of 21




       23.     Beginning at least as early as 1941, the National Association of Insurance

Commissioners (NAIC) has issued a series of Commissioners Standard Ordinary (CSO) mortality

tables. These are industry standard mortality tables that are commonly used by insurers to calculate

reserves and to set maximum permitted cost of insurance rates in universal life policies. CSO

tables are also incorporated into I.R.S. regulations to define what constitutes “life insurance” and

what is deductible for federal tax purposes.

       24.     The 1980 table issued by the NAIC was called the 1980 Commissioners Standard

Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”). That table was

the industry-standard table until 2001. In 2001, at the request of the NAIC, the Society of Actuaries

(SOA) and the American Academy of Actuaries (Academy) produced a proposal for a new CSO

Mortality Table. The accompanying report from June 2001 explained that (a) the 1980 CSO

Mortality Table was still the industry-standard table and (b) expected mortality rates had improved

significantly each year since the 1980 table issued. The report stated:

       The current valuation standard, the 1980 CSO Table, is almost 20 years old and
       mortality improvements have been evident each year since it was adopted. . . .
       [C]urrent mortality levels . . . are considerably lower than the mortality levels
       underlying the 1980 CSO Table.2

       25.     The report further explained that “[f]or most of the commonly insured ages (from

about age 25 to age 75), the proposed 2001 CSO Table mortality rates are in the range of 50% to

80% of the 1980 CSO Table.” This means the tables are showing a substantial improvement in

mortality in a 20-year time period. These mortality improvements represent a substantial benefit

that ReliaStar should have passed on to policyholders. The final proposed tables were adopted as



2
 See Report of the American Academy of Actuaries’ Commissioner’s Standard Ordinary (CSO)
Task Force, Presented to the National Association of Insurance Commissioners’ Life and Health
Actuarial      Task        Force       (LHATF),        June      2001,      available      at
http://www.actuary.org/pdf/life/cso2_june01.pdf.


                                                 9
      CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 10 of 21




the 2001 Commissioners Standard Ordinary Mortality Table (“2001 CSO Mortality Table”). The

2001 CSO Mortality Table reflected vastly improved mortality experience as compared to the 1980

CSO Mortality Table.

       26.      Since the 2001 CSO Mortality Table was introduced, the SOA has continued to

conduct surveys of large life insurance companies for the death rates actually observed in their

policies and compares these to published mortality tables. These surveys have consistently showed

mortality improvements over the last three decades, particularly for ages 70-90. For example, the

SOA published Individual Life Experience Reports for the periods 2002-2004; 2005-2007 and

2008-2009 each noting strong rates of improvement in mortality. ReliaStar was one of the

surveyed companies included in each of these studies. Periodically the SOA will publish an

updated table to reflect the evolving industry experience. Major updates they have published over

the last few decades include: (a) 1990-95 Basic Select and Ultimate Mortality Tables; (b) 2001

Valuation Basic Mortality Table, (c) 2008 Valuation Basic Table, and (d) 2015 Valuation Basic

Table. Each of these updates confirms that mortality had continued to significantly improve from

the 2001 CSO Table. Other surveys have also noted mortality improvements. In May 2013, for

example, the reinsurance company RGA published a report sponsored by the SOA enumerating

mortality rates and mortality improvements at older ages, which showed material rates of mortality

improvements.

       27.      Despite this industry-wide improvement in mortality rates—and corresponding

decrease in the cost of providing “pure death benefit protection”—ReliaStar has never decreased

its COI rates for the Subject Policies.

       28.      The extent to which ReliaStar is now overcharging policyholders is substantial.

Although ReliaStar does not disclose its COI rates to policyholders, experienced actuarial experts




                                               10
      CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 11 of 21




are able to approximate COI rates by reverse-engineering illustrations and annual reports. In

Plaintiffs’ case, ReliaStar was charging a monthly COI rate of approximately $0.57 per $1,000 of

net amount at risk in January 2018. By contrast, the maximum COI charge that ReliaStar could

charge Plaintiffs under the 2017 CSO Table—the most recent official mortality table—is 30.3

cents. This means that the rate that ReliaStar is currently charging Plaintiffs is so expensive that

(a) it could not be used for a policy issued today under current mortality tables and (b) under its

latest guidelines, the IRS would deem such a policy to violate “reasonable mortality charge

requirements” and would not permit it to be treated as a life insurance policy for federal tax

purposes.3 Indeed, the COI charge is so large compared to current mortality tables that it strongly

indicates that not only has ReliaStar failed to reduce COI rates as mortality experience and

expectations improved, but also that, in setting COI rates, ReliaStar engaged in a practice called

“loading,” whereby an insurer (unlawfully) adds a profit margin on top of expected mortality rates

when setting COI rates.

       29.     ReliaStar has repeatedly acknowledged that, consistent with industry experience,

its expectations of future mortality experience have improved. Each year, insurers are required to

file annual interrogatory statements with the NAIC. These are sworn statements are certified and

signed by an actuary.     The interrogatories include questions regarding the setting of non-

guaranteed elements (which include COI rates) and whether expectations have changed. For

example, Question 4 asks: “Are the anticipated experience factors underlying any nonguaranteed



3
    See, e.g., I.R.S. Bulletin No. 2018-11 dated March 12, 2018, available at
https://www.irs.gov/pub/irs-irbs/irb18-11.pdf (last visited October 2, 2018) (“The 2017 CSO
tables became the prevailing commissioners’ standard tables on January 1, 2017. For tax purposes,
the 2017 CSO tables generally must be used for purposes of applying the reasonable mortality
charge requirements of § 7702(c) (3)(B)(i) with regard to contracts issued on or after January 1,
2020. See Notice 2016– 63, 2016–45 I.R.B. 683. Either the 2001 CSO tables or the 2017 CSO
tables may be used for contracts issued on or after January 1, 2017, and before January 1, 2020.”).


                                                11
      CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 12 of 21




elements [e.g., COI rates] different from current experience?” In its 2010 filing, ReliaStar stated

that, “[f]or older business, our mortality and premium persistency experience has generally been

better than the anticipated experience factors underlying the non-guaranteed elements.” In each

of 2014, 2015, 2016, and 2017, ReliaStar stated: “Regarding future experience, we expect

historical mortality improvement trends and maintenance expense inflation to continue.” ReliaStar

has therefore acknowledged that it has experienced a trend of improved mortality and admits that

it expects this trend to continue. Further, it admits that “[a]nticipated mortality experience may

impact the level of cost of insurance and other contract charges.” But, despite repeating this

statement in every annual statement for the past four years, and first acknowledging improved

mortality almost a decade ago, ReliaStar did not reduce COI rates a single time.

       30.     ReliaStar has concealed its wrongdoing: the monthly COI rates used to calculate

COI charges are not disclosed to policyholders, nor are ReliaStar’s mortality expectations. Indeed,

ReliaStar’s annual statements do not even separately itemize COI charges, instead grouping them

with rider costs. And while ReliaStar’s regulatory filings are theoretically available to the public,

they also do not itemize COI charges and accessing them requires registration and payment of a

fee, as well interpretation by an experienced life insurance expert.

       C.      ReliaStar’s Breach of Policies with a Waiver Rider

       31.     Numerous owners of ReliaStar universal life policies purchased additional

coverage in the form of a Waiver Rider. This rider is a part of the policyholder’s insurance contract,

and provides for a waiver of all policy charges in the event that the insured becomes totally

disabled.

       32.     For this additional coverage, the policyholder pays the cost of the rider in the form

of a monthly deduction, or rider charge. The Waiver Rider specifies that “[t]he cost of this Rider

is payable at the same time and in the same manner as the monthly deduction for the Policy,” i.e.,


                                                 12
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 13 of 21




the monthly rider charge is deducted from the policy value (the savings component) at the same

time as the COI charge on a monthly basis. These charges are calculated using rates specified in

the policy. Each of the policies in the proposed Rider Overcharge Class (defined below) specify

the exact rates that ReliaStar is obliged to charge for the Waiver Rider in each year that the insured

is alive and the rider is in force. For example, the copy of Advance Trust’s policy in ReliaStar’s

records specifies that “[t]he monthly cost for this Rider is shown in the Table of Monthly Cost For

Rider per $1,000.” The Table of Monthly Cost For Rider per $1,000 on this copy of the policy, in

turn, identifies particular rates by the insured’s attained age:




       33.     ReliaStar is in breach of the terms of the policies in the proposed Rider Overcharge

Class because it has been calculating and deducting rider charges using rates other than these fixed

rates (i.e., those set forth in the table of monthly costs). ReliaStar secretly hiked rider rates for

these policyholders, extracting around 15 percent more in rider charges than permitted under the

policies. The Advanced Trust policy, for instance, has been charged approximately $42.24 in

excess rider charges over the last eight policy years, an overcharge of 15 percent of the amount




                                                  13
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 14 of 21




permitted by the table of monthly rider costs. Other policies that were issued by ReliaStar and

administered by third party Gibraltar Life Services, Inc., have suffered the same 15 percent

overcharges.

        34.    ReliaStar concealed this rider overcharge from policyholders. The policies require

ReliaStar to provide annual reports to policyholders that detail the premiums paid and all charges

over the previous year. ReliaStar’s annual reports for policies in the proposed Rider Overcharge

Class failed to separately disclose the amount of monthly Waiver Rider charges deducted from the

policy value, as well as the fact that ReliaStar was illegally charging policyholders using inflated

rider rates that diverged, and significantly exceeded, the rates ReliaStar promised to charge in the

policy. ReliaStar failed to send policyholders any other notification or documentation of the excess

rider rates it applied to assess Waiver Rider charges. Instead, ReliaStar quietly overcharged

customers by 15 percent, and possibly more, for years, in breach of the fixed rates specified in the

policies.

                              CLASS ACTION ALLEGATIONS

        35.    This action is brought by Plaintiffs individually and on behalf of two classes

pursuant to Rules 23(b)(3) of the Federal Rules of Civil Procedure. The first class, referred to as

the “COI Overcharge Class,” consists of:

    All current and former owners of universal life (including variable universal life)
    insurance policies issued or administered by ReliaStar Life Insurance Company, or its
    predecessors, that provide: (1) an insurance or cost of insurance charge or deduction
    calculated using a rate based on expectations of future mortality experience; (2)
    additional but separate policy charges, deductions, or expenses; (3) an investment,
    interest bearing, or savings component; and (4) a death benefit.

The COI Overcharge Class does not include defendant ReliaStar, its officers and directors,

members of their immediate families, and the heirs, successors or assigns of any of the foregoing.




                                                14
      CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 15 of 21




       36.      Plaintiffs may also seek, in the alternative, certification of the following subclasses

to the COI Overcharge Class:

             a. The “Texas COI Overcharge Subclass,” which consists of: “All current and
                former owners of universal life (including variable universal life) insurance
                policies issued or administered by ReliaStar Life Insurance Company, or its
                predecessors, that were issued in the State of Texas and provide: (1) an
                insurance or cost of insurance charge or deduction calculated using a rate
                based on expectations of future mortality experience; (2) additional but
                separate policy charges, deductions, or expenses; (3) an investment, interest
                bearing, or savings component; and (4) a death benefit.”

             b. The “Tennessee COI Overcharge Subclass,” which consists of: “All current
                and former owners of universal life (including variable universal life)
                insurance policies issued or administered by ReliaStar Life Insurance
                Company, or its predecessors, that were issued in the State of Tennessee
                and provide: (1) an insurance or cost of insurance charge or deduction
                calculated using a rate based on expectations of future mortality experience;
                (2) additional but separate policy charges, deductions, or expenses; (3) an
                investment, interest bearing, or savings component; and (4) a death benefit.”

             c. The “Modified Four Corners & Contra Proferentem Rule COI Overcharge
                Subclass,” which consists of: “All current and former owners of universal
                life (including variable universal life) insurance policies issued or
                administered by ReliaStar Life Insurance Company, or its predecessors, that
                were issued in Texas, Vermont, or Montana, and provide: (1) an insurance
                or cost of insurance charge or deduction calculated using a rate based on
                expectations of future mortality experience; (2) additional but separate
                policy charges, deductions, or expenses; (3) an investment, interest bearing,
                or savings component; and (4) a death benefit.”

             d. The “Four Corners & Contra Proferentem Rule COI Overcharge Subclass,”
                which consists of: “All current and former owners of universal life
                (including variable universal life) insurance policies issued or administered
                by ReliaStar Life Insurance Company, or its predecessors, that were issued
                in Colorado, Connecticut, Delaware, Florida, Hawaii, Idaho, Indiana, Iowa,
                Kansas, Kentucky, Louisiana, Maine, Massachusetts, Minnesota,
                Mississippi, Missouri, Nebraska, Nevada, New Jersey, New York, North
                Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode Island, South
                Dakota, Tennessee, Utah, West Virginia, Wisconsin, Wyoming, or Puerto
                Rico and provide: (1) an insurance or cost of insurance charge or deduction
                calculated using a rate based on expectations of future mortality experience;
                (2) additional but separate policy charges, deductions, or expenses; (3) an
                investment, interest bearing, or savings component; and (4) a death benefit.”




                                                  15
      CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 16 of 21




These four subclasses are collectively referred to herein as the “COI Overcharge Alternative

Subclasses,” and each excludes defendant ReliaStar, its officers and directors, members of their

immediate families, and the heirs, successors or assigns of any of the foregoing. Plaintiffs reserve

the right to modify the Alternative Subclasses, or to propose differing subclasses that satisfy the

requirements of Rules 23(b)(3) of the Federal Rules of Civil Procedure.

       37.      Plaintiff Advance Trust seeks to represent a second class of policyholders, referred

to as the “Rider Overcharge Class.” The Rider Overcharge class consists of:

       All current and former owners of universal life (including variable universal life) insurance
       policies issued by ReliaStar Life Insurance Company, or its predecessors, that include a
       Waiver Rider with a table of monthly cost for rider.

       38.       Plaintiff Advance Trust may also seek, in the alternative, certification of the

following subclasses to the Rider Overcharge Class:

             a. The “Texas Rider Overcharge Subclass,” which consists of: “All current
                and former owners of universal life (including variable universal life)
                insurance policies (a) issued by ReliaStar Life Insurance Company, or its
                predecessors, (b) that were issued in the State of Texas, and (c) that include
                a Waiver Rider with a table specifying the monthly cost for the rider.”

             b. The “Modified Four Corners & Contra Proferentem Rule Rider Overchare
                Subclass,” which consists of: “All current and former owners of universal
                life (including variable universal life) insurance policies (a) issued by
                ReliaStar Life Insurance Company, or its predecessors, (b) that were issued
                in Texas, Vermont, or Montana, and (c) that include a Waiver Rider with a
                table specifying the monthly cost for the rider.”

       39.      The COI Overcharge Class,each Overcharge Alternative Subclass, the Rider Class,

and each Rider Alternative Subclass consist of hundreds of consumers of life insurance and are

thus so numerous that joinder of all members is impracticable. The identities and addresses of

class members can be readily ascertained from business records maintained by ReliaStar.

       40.      The claims asserted by Plaintiffs are typical of the claims of the COI and Rider

Overcharge Class and the COI and Rider Alternative Subclasses.



                                                  16
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 17 of 21




        41.        Plaintiffs will fairly and adequately protect the interests of the classes and

Alternative Subclasses and do not have any interests antagonistic to those of the other members of

those classes.

        42.        Plaintiffs have retained attorneys who are knowledgeable and experienced in life

insurance matters and COI matters, as well as class and complex litigation.

        43.        Plaintiffs request that the Court afford class members with notice and the right to

opt-out of any class certified in this action.

        44.        This action is appropriate as a class action pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because common questions of law and fact affecting the class

predominate over any individualized issues. Those common questions that predominate include:

                   (a)    the construction and interpretation of the form insurance policies at issue in

this litigation;

                   (b)    whether ReliaStar’s actions in failing to decrease the cost of insurance

charges imposed on the COI Overcharge Class violated the terms of those form policies;

                   (c)    whether ReliaStar based its COI charges on factors other than expectations

as to future mortality experience;

                   (d)    whether ReliaStar breached its contracts with Plaintiffs and members of the

COI Overcharge Class and the Alternative Subclasses;

                   (f)    whether ReliaStar’s expectations as to future mortality experience have

improved;

                   (g)    whether ReliaStar applied waiver rider charges in exceess of the charges

specified in the Rider Overcharge Class policies; and




                                                    17
      CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 18 of 21




               (h)     whether Plaintiffs and members of the class are entitled to receive damages

as a result of the unlawful conduct by defendant as alleged herein and the methodology for

calculating those damages.

       45.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

               (a)     the complexity of issues involved in this action and the expense of litigating

the claims, means that few, if any, class members could afford to seek legal redress individually

for the wrongs that defendant committed against them, and absent class members have no

substantial interest in individually controlling the prosecution of individual actions;

               (b)     when ReliaStar’s liability has been adjudicated, claims of all class members

can be determined by the Court;

               (c)     this action will cause an orderly and expeditious administration of the class

claims and foster economies of time, effort and expense, and ensure uniformity of decisions;

               (d)     without a class action, many class members would continue to suffer injury,

and ReliaStar’s violations of law will continue without redress while defendant continues to reap

and retain the substantial proceeds of their wrongful conduct; and

               (e)     this action does not present any undue difficulties that would impede its

management by the Court as a class action.

                                  FIRST CLAIM FOR RELIEF

                                        Breach of Contract

       46.     Plaintiffs reallege and incorporate herein the allegations of the paragraphs above of

this complaint as if fully set forth herein. This claim is brought on behalf of Advance Trust, Curtis,

the COI Overcharge Class, and the Alternative Subclasses




                                                 18
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 19 of 21




        47.        The Subject Policies are binding and enforceable contracts.

        48.        ReliaStar breached its contracts, including the covenant of good faith and fair

dealing, with Plaintiffs and the COI Overcharge and Rider Overcharge Classes (and the respective

Alternative Subclasses) by (a) failing to determine COI rates based on expected future mortality

experience and deducting COI charges calculated based on those unlawful rates; and (b) charging

rider rates in excess of the rider rates specified in the policies. Plaintiffs’ and COI Overcharge

Class’s damages include, but are not limited to, the excess COI charges that ReliaStar deducted by

not reducing COI rates based on improved mortality. Plaintiff Advance Trust and the Rider

Overcharge Class’s damages include, but are not limited to, the excess rider charges that ReliaStar

deducted in calculating charges for the Waiver Rider using rider rates in excess of those specified

in the policies.

        49.        Plaintiffs and the COI Overcharge Class have performed all of their obligations

under the policies, except to the extent that their obligations have been excused by ReliaStar’s

conduct as set forth herein.

        50.        As a direct and proximate cause of ReliaStar’s material breaches of the policies,

Plaintiffs and the COI Overcharge Class have been—and will continue to be—damaged as alleged

herein in an amount to be proven at trial.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, the COI Overcharge Class, and the Alternative Subclasses pray

for judgment as follows:

         1.         Declaring this action to be a class action properly maintained pursuant to Rule 23

 of the Federal Rules of Civil Procedure;




                                                   19
       CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 20 of 21




         2.      Awarding Plaintiffs, the COI Overcharge Class, the Rider Overcharge Class, and

 the respective Alternative Subclasses compensatory damages;

         3.      Awarding Plaintiffs, the COI Overcharge Class, the Rider Overcharge Class, and

 the respective Alternative Subclasses pre-judgment and post-judgment interest, as well as costs;

 and

         4.      Awarding Plaintiffs and members of the the COI Overcharge Class, the Rider

 Overcharge Class, and the respective Alternative Subclasses such other relief as this Court may

 deem just and proper under the circumstances, including without limitation reinstatement and

 other equitable relief for policies that lapsed or were surrendered after ReliaStar’s breach.

                                  DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs and the class

hereby demand a trial by jury as to all issues so triable.


Dated: September 3, 2020                               Respectfully submitted,


                                                       /s/ Thomas J. Leach
                                                       MERCHANT & GOULD P.C.
                                                       Thomas J. Leach (MN 311844)
                                                       Michael A. Erbele (MN 393635)
                                                       150 South Fifth Street, Suite 2200
                                                       Minneapolis, MN 55402
                                                       Phone: (612) 332-5300
                                                       Fax: (612) 332-9081
                                                       tleach@merchantgould.com
                                                       merbele@merchantgould.com

                                                       Peter A. Gergely (Pro Hac Vice)
                                                       1801 California Street, Suite 3300
                                                       Denver, CO 80202
                                                       Phone: (303) 357-1670
                                                       Fax: (612) 332-9081
                                                       pgergely@merchantgould.com



                                                  20
CASE 0:18-cv-02863-DWF-ECW Doc. 132 Filed 09/03/20 Page 21 of 21




                                    SUSMAN GODFREY L.L.P.
                                    Steven Sklaver (Pro Hac Vice)
                                    Glenn Bridgman (Pro Hac Vice)
                                    Rohit D. Nath (Pro Hac Vice)
                                    1900 Avenue of the Stars, Suite 1400
                                    Los Angeles, CA 90067
                                    Phone: (310) 789-3100
                                    ssklaver@susmangodfrey.com
                                    gbridgman@susmangodfrey.com
                                    rnath@susmangodfrey.com

                                    Seth Ard (Pro Hac Vice)
                                    Ryan C. Kirkpatrick (Pro Hac Vice)
                                    1301 Avenue of the Americas, 32nd Floor
                                    New York, NY 10019
                                    Phone: (212) 336-8330
                                    sard@susmangodfrey.com
                                    rkirkpatrick@susmangodfrey.com

                                    Ryan Weiss (Pro Hac Vice)
                                    Krisina Zuñiga (Pro Hac Vice)
                                    1000 Louisiana Street, Suite 5100
                                    Houston, TX 77002
                                    Phone: (713) 651-9366
                                    rweiss@susmangodfrey.com
                                    kzuniga@susmangodfrey.com

                                    Attorneys for Plaintiffs




                               21
